Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The primary reason for allowance of claims 1-20 is the inclusion of the limitations of a label printer that includes wherein the respective carrier tape pressure roller is displaceably supported perpendicular to its rotational axis and in a displacement direction toward the carrier tape drawing roller, with a spring device being provided to exert a pressing force onto the carrier tape, said spring device preloading the respective carrier tape pressure roller in the displacement direction. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maeyama (US 2013/0240593) disclose a sheet transport device having a sheet transporting unit that transports a sheet; a sheet guiding member that is divided into plural member portions and guides the sheet transported from the sheet transporting unit; and a common locating member that is arranged on sides of the sheet guiding member which sandwich the member portions of the sheet guiding member, and collectively locates and holds the member portions of the sheet guiding member. Uchino et al. (US 2014/0147186) disclose a printer having a roll storage part, a feeder, a printing head, a plurality of support rollers, and at least one guide member. The plurality of support rollers contact an outer peripheral surface of the roll and rotatably support the roll. The at least one guide member is provided to the roll storage part in an advanceable and retreatable manner and guides the print-receiving tape by contacting an end surface of the roll. The guide member has a plurality of through-holes configured to guide advancing and retreating of the guide member. Plurality of support rollers are respectively inserted along the width direction thorough the through-holes. Mizutani (US 2019/0299658) disclose a printer having a conveyor, a printing device, a roller provided downstream of the printing; an opposed member opposed to the roller; a motor; a coupling mechanism that couples the motor and the roller to each other and rotate the roller in a first direction during driving of the motor, the first direction being a rotational direction for conveying the printing medium downstream in the conveying direction; and a moving mechanism that moves the roller between a first position at which the roller is coupled to the motor by the coupling mechanism, and the printing medium is nipped by the roller and the opposed member and a second position at which the roller is coupled to the motor by the coupling mechanism and separated from the printing medium
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853